Judgment reversed, with costs, and petition granted. Memorandum: Petitioner, a tenured teacher, appeals from a judgment which dismissed his CPLR article 78 petition seeking expunction from his personnel file of a letter written to him by the school principal, copies of which were sent to the chief school officer and to the president of the board of education. The letter stated that petitioner repeatedly had been absent from his assigned classroom and from his assigned study hall, and that despite a warning from the principal about such conduct, petitioner thereafter was again absent from his assigned duties on several occasions. In unequivocally alleging serious misconduct quite unrelated to petitioner’s teaching ability, the letter is more a statement of charges than it is an evaluation report (but see Holt v Board of Educ., 74 AD2d 839). It may not be said that a teacher has not been disciplined when such a letter is made part of his permanent record. If findings of such misconduct are to be included in a tenured teacher’s personnel, file, section 3020-a of the Education Law provides the vehicle by which appropriate charges may.be brought and proved.,Indeed, if a tenured teacher is acquitted after a hearing pursuant to that section, the charges against him must be expunged from his récord (Education Law, § 3020-a, subd 4). Accordingly, absent such a hearing, the letter here should be expunged from petitioner’s personnel file. All concur, except Cardamone and Witmer, JJ., who dissent and vote to affirm the judgment in the following memorandum.